Citation Nr: 0942131	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  06-25 053A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a condition manifested 
by vertigo, to include as secondary to service-connected 
bilateral hearing loss and/or tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran had active military service from November 1958 to 
November 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in September 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.

This case was previously before the Board in January 2009 and 
was remanded for further development.  As will be further 
discussed below, the Board finds that the agency of original 
jurisdiction (AOJ) substantially complied with the remand 
orders and no further action is necessary in this regard.  
See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand 
not required under Stegall v. West, 11 Vet. App. 268 (1998), 
where the Board's remand instructions were substantially 
complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 
(2002).  

In connection with this appeal, the Veteran testified at a 
personal hearing before the undersigned Veterans Law Judge 
sitting at the RO in July 2008; a transcript of that hearing 
is associated with the claims file.    


FINDING OF FACT

A condition manifested by vertigo is not related to any 
disease, injury, or incident of service, was not manifested 
within one year of service discharge, and was not caused or 
aggravated by the Veteran's service-connected bilateral 
hearing loss and/or tinnitus.


CONCLUSION OF LAW

A condition manifested by vertigo was not incurred in or 
aggravated by the Veteran's active duty military service, may 
not be presumed to have been incurred in or aggravated by 
such service, and is not proximately due to or the result of 
a service-connected disability.  38 U.S.C.A. §§ 1101, 1112, 
1131 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2006), (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied 
its duty to notify under the VCAA.  In this regard, a July 
2005 letter, sent prior to the initial unfavorable AOJ 
decision issued in September 2005, and a March 2009 letter 
advised the Veteran of the evidence and information necessary 
to substantiate his claim of entitlement to service 
connection for his condition manifested by vertigo on a 
secondary basis as well as his and VA's respective 
responsibilities in obtaining such evidence and information.  

While the March 2009 letter was issued after the initial 
September 2005 rating decision, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
that VA could cure such a timing problem by readjudicating 
the Veteran's claim following a compliant VCAA notification 
letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. 
Cir. 2006).  The Court clarified that the issuance of a 
statement of the case could constitute a readjudication of 
the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 
370 (2006).  In the instant case, after the March 2009 letter 
was issued, the Veteran's claim was readjudicated in the June 
2009 supplemental statement of the case.  Therefore, any 
defect with respect to the timing of the VCAA notice has been 
cured.

The Board observes that neither the July 2005 letter nor the 
March 2009 letter provided notice to the Veteran as to how to 
substantiate his claim of entitlement to service connection 
for a condition manifested by vertigo on a direct basis.  As 
such, the notice in this case was deficient.  However, for 
the reasons discussed below, the Board finds that such error 
was harmless.

In this regard, the Board notes that the Federal Circuit has 
previously held that any notice error was presumed 
prejudicial and must result in reversal unless VA showed that 
the error did not affect the essential fairness of the 
adjudication by demonstrating that the essential purpose of 
the notice was not frustrated.  Sanders v. Nicholson, 487 
F.3d 881, 889 (2007).  However, the U.S. Supreme Court 
recently reversed that decision based on a finding that the 
Federal Circuit's framework for harmless-error analysis was 
too rigid and placed an unreasonable evidentiary burden upon 
VA.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  The Supreme 
Court held that a mandatory presumption of prejudicial error 
in every instance of defective notice was inappropriate and 
that determinations concerning harmless error should be made 
on a case-by-case basis.  Id.  In addition, the Supreme Court 
rejected the Federal Circuit's reasoning, in part, because 
the Federal Circuit's framework required VA, not the 
claimant, to explain why the error was harmless, which is 
contrary to the general rule in non-criminal cases that the 
party that seeks to have a judgment set aside due to an 
erroneous ruling bears the burden of showing that prejudice 
resulted.  Id. at 1705-06.

The Board observes that, although the Supreme Court reversed 
the presumptive prejudice framework set forth in Sanders, it 
did not find fault with the analysis for determining whether 
a VCAA notice error affected the essential fairness of the 
adjudication.  Accordingly, where there is a defect in the 
content of VCAA notice, it may be established that such error 
did not affect the essential fairness of the adjudication by 
showing that the essential purpose of the notice was not 
frustrated.  487 F.3d at 889.  Such a showing may be made by 
demonstrating, for example, (1) that the claimant had actual 
knowledge of what was necessary to substantiate the claim and 
that the claim was otherwise properly developed, (2) that a 
reasonable person could be expected to understand from the 
notice what was needed to substantiate the claim, or (3) that 
the benefit could not be awarded as a matter of law.  Id.; 
see also Vazquez-Flores, 2 Vet. App. at 46. 

In this case, the evidence of record reflects that a 
reasonable person could have been expected to understand what 
was needed to support the Veteran's service connection claim 
on a direct basis based on notice that was provided to him 
during the course of his appeal.  Specifically, the September 
2005 rating decision informed the Veteran that service 
connection may be granted for a disability which began in 
military service or was caused by some event or experience in 
service.  Additionally, the June 2006 statement of the case 
and the January 2008 supplemental statement of the case 
notified him that a claim for service connection required 
evidence of a current disability, evidence of incurrence or 
aggravation of a disease or injury in service, and evidence 
of a nexus, or link, between the in-service injury or disease 
and the current disability.  Moreover, such documents 
notified him that service connection for his claimed vertigo 
was denied as the evidence did not show a current disability 
that is related to military service.  The June 2006 statement 
of the case and June 2009 supplemental statement of the case 
further provided notice of 38 C.F.R. § 3.303, which governs 
principles relating to service connection.  

The Board also finds that the Veteran demonstrated actual 
knowledge of the information and evidence necessary to 
establish service connection for a condition manifested by 
vertigo on a direct basis.  Specifically, at the Veteran's 
July 2008 Board hearing, he offered testimony regarding in-
service incidents such as exposure to acoustic trauma and 
being hit with a tank barrel to which he related his vertigo.  

The Board notes that the Veteran was advised of the evidence 
and information necessary to establish a disability rating 
and an effective date for the disability on appeal in the 
June 2006 statement of the case.  However, as the Federal 
Circuit held that VA cannot satisfy its duty to notify under 
the VCAA by referencing various post-decisional 
communications, such as the notification of the decision, the 
statement of the case, or supplemental statements of the case 
from which the claimant might have been able to infer what 
evidence was lacking, in January 2009, the Board remanded the 
case, in part, for proper Dingess/Hartman notice.  See 
Mayfield v. Nicholson, 499 F.3d 1317, 1320 (Fed. Cir. 2007) 
(quoting Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. 
Cir. 2006)).  The Board notes, however, that such notice was 
never provided to the Veteran on remand.  Even so, the Board 
finds no prejudice in proceeding with a decision at this 
time.  In this regard, because the Board concludes herein 
that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for a 
condition manifested by vertigo, any questions as to the 
appropriate disability rating or effective date to be 
assigned are moot.  As such, the Board finds that there is no 
prejudice to the Veteran in proceeding with a decision and 
there has been substantial compliance with the January 2009 
remand orders such that no further action is necessary in 
this regard.  See Dyment, supra.

Accordingly, the Board finds that VA has satisfied its duty 
to notify under the VCAA in accordance with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1), in view of the fact 
that any notice defect did not affect the essential fairness 
of the adjudication of the Veteran's claim.  

Relevant to the duty to assist, the Veteran's service 
treatment records as well as VA and private treatment records 
have been obtained and considered.  The Veteran has not 
identified any additional, outstanding records necessary to 
decide his pending appeal.  In this regard, the Board 
observes that the Veteran testified at his Board hearing that 
he first saw a physician, Dr. Hayes, for his ears in 1972, 
but did not seek medical treatment for his claimed vertigo 
until he began treatment at the Gainesville VA Medical 
Center, which records are already contained in the claims 
file.

The Veteran has also been provided with VA examinations in 
July 2005 and March 2009 in order to adjudicate his pending 
claim.  The Board observes that the July 2005 VA examiner 
noted that the claims file was not available for review.  
However, the Board finds that such does not render the July 
2005 VA examination or opinion inadequate.  In this regard, 
the examiner took into account the Veteran's statements as 
well as VA treatment records in his electronic file.  While 
the Veteran's service treatment records were not reviewed, 
the Board notes that they are negative for head trauma or 
complaints, treatment, or diagnoses referable to dizziness or 
vertigo.  As such, the VA examiner had all relevant facts 
before him at the time he conducted the examination and 
rendered his opinion.  Therefore, the Board finds the 
examinations and opinions are adequate to decide the 
Veteran's claim.  

Thus, the Board finds that VA has fully satisfied the duty to 
assist.  In the circumstances of this case, additional 
efforts to assist or notify the Veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements of the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the Veteran at every 
stage in this case, at least insofar as any errors committed 
were not harmful to the essential fairness of the proceeding.  
Therefore, the Veteran will not be prejudiced as a result of 
the Board proceeding to the merits of his claim.

II.  Analysis

At his July 2008 Board hearing and in documents of record, 
the Veteran contends that he currently has a condition 
manifested by vertigo that is related to his military 
service, to include in-service acoustic trauma or being hit 
in the head with a tank barrel, or, in the alternative, is 
secondary to his service-connected bilateral hearing loss 
and/or tinnitus. 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology. 

Where a Veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, such as organic diseases of the nervous 
system, which includes vertigo, to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be established on a secondary basis 
for a disability which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) proximately caused by or (b) proximately 
aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

The Board notes that the provisions of 38 C.F.R. § 3.310 were 
amended, effective October 10, 2006; however, the new 
provisions state that service connection may not be awarded 
on the basis of aggravation without establishing a pre-
aggravation baseline level of disability and comparing it to 
the current level of disability.  38 C.F.R. § 3.310(b).  
Although the stated intent of the change was merely to 
implement the requirements of Allen, supra, the Board finds 
that the new provisions amount to a substantive change to the 
manner in which 38 C.F.R. § 3.310 has been applied by VA in 
Allen-type cases since 1995.  Consequently, the Board will 
apply the older version of 38 C.F.R. § 3.310, which is more 
favorable to the Veteran as it does not require the 
establishment of a baseline level of disability before an 
award of service connection may granted.  See generally, 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 
7-2003.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran's service treatment records are negative for head 
trauma or complaints, treatment, or diagnoses referable to 
dizziness or vertigo.  The Veteran's September 1960 
separation examination reflects that the Veteran's vascular 
and neurologic systems were normal on clinical evaluation.  
Additionally, he indicated that he had not ever had, nor 
currently had, dizziness or fainting spells.

Post-service VA treatment records reflect that the Veteran 
complained of dizziness in September 2003.  He reported that 
he was dizzy in the morning or when arising from a supine 
position.  It was observed that it was not true vertigo, but 
more like an imbalance lasting only seconds.  It was further 
noted that there were no retro-cochlear indications noted, 
but the audiologist observed that he possibly had Meniere's 
disease based on his described symptoms and low frequency 
hearing loss.  

A February 2006 VA treatment record shows that the Veteran 
had a chronic issue with dizziness.  His CT scan was 
negative.  The assessment was long-standing vertigo and 
anxiety.  In a March 2006 gait and balance consultation, the 
Veteran reported that he had dizziness for three to four 
years, but it had increased in severity in the prior year.  
He indicated that he would get dizzy, staggering and falling, 
and that such would get worse when his chronic ear infections 
were worse.  The Veteran denied vertigo.  It was noted that 
the Veteran's described symptoms were not clearly suggestive 
of benign paroxysmal positional vertigo and he did not 
currently demonstrate a clear clinical picture consistent 
with other vestibular dysfunction.  However, it was further 
observed that his complaints, hearing loss, and questionable 
corrective saccades could suggest possible vestibular 
impairment that clinical tests were not sensitive enough to 
pick up.  

An August 2006 VA treatment record shows treatment at the 
gait and balance clinic.  It was noted that the Veteran's 
described symptoms were not clearly suggestive of benign 
paroxysmal positional vertigo.  There was no clear vertigo.  
He had constant 'dizziness,' which was not always associated 
with position changes.  The Veteran presented with mild signs 
suggesting possible vestibular hypofunction and decreased 
vestibular ocular reflex.  Tests were not strongly positive, 
but it was possible that clinical tests were not sensitive 
enough to clearly identify vestibular impairment.  It was 
also noted that it was possible that the Veteran's anxiety 
contributed to his sensation of 'dizziness.'  A September 
2006 addendum reflects that the Veteran had an unclear 
etiology for dizziness, but there were likely multiple 
factors: possible vestibular, possible anxiety, and possible 
central.  It was also noted that medications could definitely 
contribute to the dizziness.

At a September 2006 VA audiological examination conducted for 
the purpose of evaluating the Veteran's bilateral hearing 
loss, he reported intermittent dizziness since he was in the 
military and possible vertigo for five years.

Private records dated in October 2006 and March 2007 reflect 
complaints of dizziness for the prior three to four years.  
The physician noted that the Veteran had a history of in-
service noise exposure, but observed that there was no 
history of infections, trauma, surgery, or a family history 
of hearing loss.  Following a physical examination, the 
Veteran was assessed with vertigo in October 2006.  In March 
2007, following a February 2007 ENG, he was diagnosed with 
vertigo that did not appear to have an otologic source.  

VA treatment records reflect that, in April 2007, it was 
noted that the Veteran denied changes in hearing or tinnitus 
associated with dizziness.  He reported experiencing 
dizziness for the prior four years.  A May 2007 record shows 
that the Veteran had a large component of anxiety that may be 
contributing significantly to his sensation of dizziness.  A 
June 2007 MRI of the brain was normal.  The Veteran reported 
problems with dizziness for almost 50 years, but indicated 
that such was worse in the past several years.  It was noted 
that the Veteran had long-time chronic dizziness and his 
history and examination suggested a peripheral vestibular 
problem, such as Meniere's disease, benign paroxysmal 
positional vertigo, or migraine.  It as noted that benign 
paroxysmal positional vertigo was most likely.  It was 
further observed that such may be related to his anxiety.  
The physician stated that, given the long time period, it was 
a benign process. 

An April 2008 VA treatment record reflects that the Veteran's 
dizziness was associated with likely peripheral, benign 
paroxysmal positional vertigo, though ear fullness with 
dizziness also could be related to Meniere's disease.  It was 
noted that his tinnitus, which was service-connected, is also 
a symptom of Meniere's disease.  A March 2009 VA treatment 
record reflects that the Veteran had dizziness with ear 
fullness and tinnitus worse on the left than on the right.  
It was noted to appear that it was an inner ear problem and 
Meniere's disease was contributing to the problem as well.

Based on the preceding evidence, the Board finds that the 
Veteran has a current diagnosis of a condition manifested by 
vertigo.  In this regard, while his diagnoses have not been 
consistent, it is clear that he has a condition that results 
in dizziness.  The varying diagnoses have included vertigo, 
dizziness, Meniere's disease, benign paroxysmal positional 
vertigo, benign positional vertigo, and migraine.  As will be 
discussed below, the Board finds that, while the competent 
and probative medical evidence does not provide a clear 
diagnosis, it does not support a diagnosis of Meniere's 
disease.  Rather, such indicates that benign positional 
vertigo is the most likely diagnosis.  

The Board has first considered whether service connection is 
warranted for a condition manifested by vertigo on a 
presumptive basis.  However, the record fails to show that 
the Veteran manifested such to a degree of 10 percent within 
the one year following his service discharge in November 
1960.  As such, presumptive service connection is not 
warranted for a condition manifested by vertigo.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

With respect to the Veteran's argument that his claimed 
disorder is the result of his military service, to include 
in-service acoustic trauma and having been hit with a tank 
barrel, the Board observes that, while his in-service noise 
exposure has been conceded, there is no credible evidence of 
an in-service head injury.  In this regard, the Veteran is 
competent to describe such an injury; however, the Board 
finds his report of such to be not credible.  Specifically, 
the Board notes that his service treatment records are 
negative for head trauma.  Moreover, until his July 2008 
Board hearing, the Veteran had never alleged that he had been 
hit with a tank barrel.  Furthermore, a February 2006 CT scan 
was negative and a June 2007 MRI of the brain was normal.  

Additionally, October 2006 and March 2007 private treatment 
records show that the Veteran had no history of trauma.  In 
evaluating the credibility of evidence, the Board may 
consider the reasons behind the traditional hearsay 
exceptions under the Federal Rules of Evidence (FRE) in 
making determinations of credibility.  Rucker v. Brown, 10 
Vet. App. 67 (1997).  FRE 803(4) provides for a hearsay 
exception when a statement was made for the purpose of 
medical diagnosis or treatment; it allows such statements to 
be admitted even when they constitute hearsay because a 
person seeking a medical diagnosis or treatment is especially 
likely to be truthful with one who is diagnosing or treating 
him.  In this case, the Veteran's denial of trauma when 
seeking medical treatment in October 2006 and March 2007 is 
especially credible because the Veteran reported such to a 
medical provider in the context of diagnosis and treatment.  
In this regard, the Board notes that numerous legal 
authorities have ruled that these types of statements made to 
doctors are equally, if not more, reliable than some types of 
signed statements.  See also 28 U.S.C. § 803(4) (1984); 
United States v. Narciso, 466 F.Supp. 252 (D.C. Mich. 1977) 
(stating that the rationale of the "medical diagnosis or 
treatment exception" to the hearsay rule is that statements 
made to physicians for purposes of diagnosis and treatment 
are exceptionally trustworthy since the declarant has a 
strong motive to tell the truth in order to receive proper 
care).  

Therefore, while the Veteran is competent to describe being 
hit with a tank barrel during service, the Board finds his 
statements to medical providers denying any trauma to be more 
probative.  Moreover, in light of the normal findings on 
diagnostic testing and his failure to report such an injury 
during service or when seeking medical treatment after 
service for his claimed vertigo, the Board finds his report 
of such in-service injury to be outweighed by the remainder 
of the evidence of record.  As such, the Board finds the 
Veteran's claim that he was hit with a tank barrel during 
service to be not credible.  

Relevant to the remaining inquiry as to whether the Veteran's 
claimed vertigo is otherwise related to his military service, 
to include his noise exposure, a July 2005 VA examination 
report reflects that the examiner reviewed the Veteran's VA 
treatment records and noted that he was service-connected for 
bilateral hearing loss and tinnitus based on his significant 
noise exposure.  He also noted that the Veteran complained of 
vertigo within the prior year.  The Veteran further indicated 
that he had unsteadiness lasting seconds to one minute on 
arising in the morning.  He walked with a cane and associated 
lightheadedness.  The examiner noted that the Veteran had 
anxiety in general and that the vertigo was not related to 
changes in hearing or aural fullness.  The examiner conducted 
a physical examination.  He noted that there was evidence of 
bilateral torsional vertigo and symptoms lasting seconds on 
examination.  There was also a noticeable tremor.  The 
examiner found that the evidence supported the existence of 
benign positional vertigo, which was a very common phenomenon 
and was one of the most common causes of vertigo.  The 
examiner stated that such was usually a degenerative 
condition that likely is related to the Veteran's age.  The 
examiner noted that it could also be caused by trauma, which 
the Veteran had not suffered.  

In the alternative, the Veteran has alleged that his 
condition manifested by vertigo is a result of his service-
connected bilateral hearing loss and/or tinnitus.  As 
indicated previously, there is evidence of a current 
diagnosis of such disorder and the Veteran is service-
connected for bilateral hearing loss and tinnitus.  
Therefore, the remaining issue is whether the Veteran's 
condition manifested by vertigo secondary to, i.e., was 
caused or aggravated by, his service-connected disabilities 
of bilateral hearing loss and/or tinnitus.  

In this regard, the Board observes that VA treatment records 
suggest a possible diagnosis of Meniere's disease, to 
specifically include an April 2008 VA treatment record that 
indicates that the Veteran's dizziness was associated with 
likely peripheral, benign paroxysmal positional vertigo, 
though ear fullness with dizziness also could be related to 
Meniere's disease.  It was further noted that his tinnitus, 
which was service-connected, is also a symptom of Meniere's 
disease.  However, in March 2009, a VA examiner determined 
that the Veteran did not have Meniere's disease.  In this 
regard, he noted that Meniere's disease was a condition that 
has combined symptoms of vertigo, tinnitus, and hearing loss.  
However, the Veteran did not have Meniere's disease.  
Specifically, the examiner observed that the diagnostic 
criteria provided by the American Academy of Otolaryngology 
and Head and Neck Surgery stipulate that a 'definite' 
diagnosis of Meniere's disease required two spontaneous 
episodes of rotational vertigo lasting at least 20 minutes.  
The examiner determined that such was not the case with the 
Veteran as he has never had a severe prolonged episode.  

In light of the March 2009 VA examiner's use of standard 
diagnostic criteria in determining whether the Veteran has 
Meniere's disease, the Board accords great probative weight 
to his conclusion that the Veteran does not have a diagnosis 
of such disease.  While VA treatment records merely note that 
Meniere's disease is a possible diagnosis, such a conclusion 
is not supported by any rationale and, therefore, the Board 
accords no probative weight to such a diagnosis.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (a medical 
opinion that includes only data and conclusions is accorded 
no weight); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) 
(a medical examination was inadequate because it provided an 
unsupported conclusion).  Therefore, the Board finds that the 
Veteran does not have a current diagnosis of Meniere's 
disease.

Moreover, the Board finds that the competent and probative 
evidence of record fails to show that the Veteran's condition 
manifested by vertigo is caused or aggravated by his service-
connected bilateral hearing loss and/or tinnitus.  
Specifically, the July 2005 VA examiner noted that the 
Veteran was service-connected for bilateral hearing loss and 
tinnitus.  He indicated that it appeared by evaluation of 
serial audiograms that the Veteran's hearing was stable and, 
therefore, there was no increase in reference to his vertigo.  
It was further observed that the Veteran's vertigo had only 
occurred in the last prior year.  The examiner indicated that 
the Veteran had a noticeable tremor and that it was quite 
likely that he had a multifoactorial vertigo; however, such 
had not been ongoing and, therefore, was not related to his 
bilateral noise-induced hearing loss with related tinnitus.  

Moreover, at a March 2009 VA examination, the Veteran 
reported experiencing dizziness and vertigo since the 1970's.  
It was observed that his vertigo episodes had increased since 
his July 2005 VA examination.  The examiner noted that there 
was no history of trauma to the ear.  He observed that the 
Veteran had tinnitus and bilateral hearing loss that had 
their onset during his military service.  The examiner also 
observed that the Veteran was exposed noise associated with 
tanks during his military service from 1958 to 1960.  
Following a physical examination, the examiner diagnosed 
benign positional vertigo.  He opined that the Veteran's 
vertigo was not caused by or a result of his service-
connected hearing loss and/or tinnitus.  The examiner 
indicated that, based on a review of the medical records, 
medical literature, and his clinical experience, the Veteran 
had benign positional vertigo that has nothing to do with his 
hearing loss and tinnitus.  Such were separate conditions in 
the Veteran.  As such, the examiner concluded, a nexus could 
not be made.

Therefore, given the July 2005 and March 2009 opinions, it 
cannot be said that the Veteran's service-connected bilateral 
hearing loss and/or tinnitus causes or aggravates (i.e., 
worsens) the Veteran's condition manifested by vertigo.  In 
this regard, the examiners reported that there was no 
relationship between such disorders as they are separate 
conditions in the Veteran.

The Board notes that the Veteran has contended on his own 
behalf that his current condition manifested by vertigo is 
related to his military service or, alternatively, his 
service-connected bilateral hearing loss and/or tinnitus.  
However, the Veteran is not competent or qualified, as a 
layperson, to render an opinion concerning medical causation.  
See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Layno 
v. Brown, 6 Vet. App. 465, 469-70 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Specifically, where the 
determinative issue is one of medical causation, only those 
with specialized medical knowledge, training, or experience 
are competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu, supra.  In this 
regard, the Veteran, as a layperson, lacks the competency to 
opine on the etiological cause of his condition manifested by 
vertigo.  Moreover, to the extent that he has contended a 
continuity of symptomatology of dizziness or vertigo since 
service, or alternatively, in connection with his bilateral 
hearing loss and tinnitus, the Board finds that the probative 
value of such allegations are outweighed by the July 2005 and 
March 2009 VA examiners' opinions that such disorder is a 
degenerative condition related to the Veteran's age and is 
not otherwise related to his service-connected disabilities.  
Therefore, as there is no competent and probative evidence 
linking the Veteran's condition manifested by vertigo to any 
disease, injury, or incident of service, or his service-
connected bilateral hearing loss and/or tinnitus, service 
connection for such disorder is not warranted.

The Board observes that the Veteran appears to have alleged 
at his July 2008 Board hearing that his medication for his 
prostate condition results in his claimed dizziness.  In this 
regard, the Board observes that, VA treatment records dated 
in March 2007 reflect that the Veteran was taking Terazosin 
for his blood pressure and for his prostate.  It was observed 
that the incidence of dizziness with Terazosin was slightly 
higher than with Tamsulosin; however, the rates of dizziness 
with Doxazosin and Tamsulosin were nearly identical.  It was 
further noted that, if dizziness is related to positional 
changes suggestive of orthostasis, Tamsulosin would offer 
more benefit.  As such, in April 2007, the Veteran's 
medication was switched to Doxazosin, which was subsequently 
switched to Tamsulosin.  However, the Veteran is not service-
connected for his prostate condition.  Moreover, insofar as 
VA treatment records note that the Veteran's dizziness 
increases as a result of his anxiety, the Board observes that 
he is not service-connected for any psychiatric disorder.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the Veteran's claim of entitlement to 
service connection for a condition manifested by vertigo.  As 
such, that doctrine is not applicable in the instant appeal, 
and his claim must be denied.  38 U.S.C.A. § 5107. 


ORDER

Service connection for a condition manifested by vertigo, to 
include as secondary to service-connected bilateral hearing 
loss and/or tinnitus, is denied.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


